                       Case 5:20-cv-05799-LHK Document 386 Filed 12/16/20 Page 1 of 9


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Sadik Huseny (Bar No. 224659)               CIVIL RIGHTS UNDER LAW
                   2       sadik.huseny@lw.com                       Kristen Clarke (pro hac vice)
                        Steven M. Bauer (Bar No. 135067)                kclarke@lawyerscommittee.org
                   3       steven.bauer@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Ajay P. Saini (pro hac vice)
                       505 Montgomery Street, Suite 2000                asaini@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Maryum Jordan (Bar No. 325447)
                       Telephone: 415.391.0600                           mjordan@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Pooja Chaudhuri (Bar No. 314847)
                                                                        pchaudhuri@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                         1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
                   9        melissa.sherry@lw.com                   Telephone: 202.662.8600
                        Richard P. Bress (pro hac vice)             Facsimile: 202.783.0857
               10           rick.bress@lw.com
                        Anne W. Robinson (pro hac vice)             Additional counsel and representation
               11           anne.robinson@lw.com                    information listed in signature block
                        Tyce R. Walters (pro hac vice)
               12           tyce.walters@lw.com
                        Gemma Donofrio (pro hac vice)
               13           gemma.donofrio@lw.com
                        Christine C. Smith (pro hac vice)
               14          christine.smith@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                               UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                     SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ RESPONSE TO
               21                    v.                             EMERGENCY MOTION FOR A
                                                                    PROTECTIVE ORDER
               22      WILBUR L. ROSS, JR., et al.,
                                                                    Place: Courtroom 8
               23                                     Defendants.   Judge: Hon. Lucy H. Koh
               24

               25

               26

               27

               28

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                            PLAINTIFFS’ RESPONSE TO EMERGENCY
 SAN FRANCISCO
                                                                               MOTION FOR A PROTECTIVE ORDER
                        Case 5:20-cv-05799-LHK Document 386 Filed 12/16/20 Page 2 of 9


                   1          Pursuant to the Court’s December 16, 2020 Order (ECF No. 386), Plaintiffs hereby

                   2   respectfully submit their Response to Defendants’ Emergency Motion for a Protective Order

                   3   (“Motion”).

                   4          The Court granted Plaintiffs’ Motion to Compel—and re-granted it, over Defendants’

                   5   motion for reconsideration—because Defendants had failed to comply with the Court’s

                   6   scheduling order, had failed to produce relevant materials, and had even failed to provide

                   7   Plaintiffs with information enabling Plaintiffs to understand what documents Defendants had

                   8   (and where) that would provide Plaintiffs and the Court with basic, critical information about the

                   9   claims in this case, and allow Plaintiffs to appropriately craft written discovery and proceed with

               10      fact depositions. On this latter point, over Defendants’ strident objections, the Court allowed

               11      Plaintiffs to obtain Rule 30(b)(6) testimony from the Defendants regarding limited, document-

               12      related topics, granting:

               13                an additional Rule 30(b)(6) witness on the limited topics of Defendants’
                                 retention, organization, collection, review, and production of documents
               14                and data, as well as the search functionalities and capabilities of
                                 Defendants’ various databases, so that Plaintiffs have definitive, sworn
               15                answers regarding key document production issues in this case, and
                                 meaningful guidance regarding how Defendants retain, manage, and
               16                organize data and how they are collecting and producing documents in
                                 this litigation[.]
               17      ECF No. 380 (emphasis added).
               18             Given this clear context and clear language, Plaintiffs are perplexed by Defendants’
               19      motion. The Court’s Order is clear as to the topics at issue, and that it covers the Defendants—
               20      plural—in this case. Plaintiffs’ six deposition topics took care to track the Court’s language
               21      almost verbatim. Defendants never objected to or asked for reconsideration of this specific
               22      ruling from the Court (and in fact specifically said they would comply with it), and have never
               23      even issued written objections to the deposition notice. Instead, on the evening of December
               24      15—the day before the scheduled deposition of December 16, which Plaintiffs had agreed to
               25      move the deposition to Thursday, December 17 to allow Defendants more time to prepare—
               26      Defendants emailed Plaintiffs “objecting” to providing a witness for the Commerce Department
               27      and unilaterally declaring that they “intend to provide a witness” on a set of revised and
               28      significantly narrower topics than those ordered by the Court and noticed by Plaintiffs. Mot., Ex.
                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      1             PLAINTIFFS’ RESPONSE TO EMERGENCY
 SAN FRANCISCO
                                                                                       MOTION FOR A PROTECTIVE ORDER
                        Case 5:20-cv-05799-LHK Document 386 Filed 12/16/20 Page 3 of 9


                   1   4. Plaintiffs believe that Defendants’ unilateral declarations over what their witness would and

                   2   would not testify to are a far cry from a “good faith” attempt to clarify the topics of the

                   3   deposition, and instead exhibited defiance of the Court’s orders. See Mot. at 7. And their

                   4   attempt to seek clarification now, which actually amounts to drastically limiting the Rule

                   5   30(b)(6) testimony that was only granted because of Defendants’ discovery failings in the very

                   6   first place, should be rejected.

                   7          1. Plaintiffs’ Topics Are Consistent with the Court’s Order and Narrowly Focused on

                   8   the Issues in this Case. The topics for this deposition are expressly set forth in this Court’s

                   9   Order. ECF No. 380. After Defendants complained that the scope of Plaintiffs’ requests was too

               10      broad because it potentially implicated documents and data entirely unrelated to the census,

               11      Plaintiffs agreed—with Defendants understanding—to amend their notice to clarify that the

               12      scope of their requests is limited to documents and data relevant to this case and specifically

               13      Plaintiffs’ Requests for Production. This was unnecessary (the Rule 30(b)(6) topics were by

               14      definition limited to the documents and issues relevant to this case), but Plaintiffs went along,

               15      and did precisely what they agreed to do. Mot., Ex. 3. Defendants now complain that Plaintiffs

               16      made no attempt to “narrow these topics to the ‘document production issues in this case.’” Mot.

               17      at 5. To the contrary, Plaintiffs specifically narrowed every one of the topics to the document

               18      requests in this case, which of course do not exist in isolation but are tethered to Plaintiffs’

               19      claims in the Second Amended Complaint and limited to what is relevant to prove such claims.

               20      Defendants were ordered to produce a witness to testify about how Defendants retain, manage,

               21      and organize data so that Plaintiffs can effectively seek further discovery in this case—and that is

               22      exactly what Plaintiffs’ topics cover.

               23             Defendants, however, seek to pick and choose amongst the requests for production that

               24      they prefer, and claim that the Court’s Order was limited to just 13 specific RFPs. There is zero

               25      support for this—and to allow this limitation would improperly omit critical Requests for

               26      Production that are clearly within the scope of what the Court ordered. For example, Defendants

               27      omit entirely topics related to Plaintiffs’ second and third Requests for Production, which seek

               28      documents showing the accuracy of Defendants’ assertions of a 99.98% completion rate and

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                       2              PLAINTIFFS’ RESPONSE TO EMERGENCY
 SAN FRANCISCO
                                                                                         MOTION FOR A PROTECTIVE ORDER
                        Case 5:20-cv-05799-LHK Document 386 Filed 12/16/20 Page 4 of 9


                   1   documents showing other metrics (other than completion rates) that Defendants used to measure

                   2   the progress, performance, or quality of the census. Certainly, the Court’s Order permits

                   3   Plaintiffs to seek information about the types of metrics Defendants use to measure the progress,

                   4   performance, and quality of the census, where such data is stored, how it can be accessed, and

                   5   whether it will be produced in this litigation. Similarly, Defendants do not include Plaintiffs’

                   6   twelfth Request for Production, which seeks communications forwarded to enumerators’ NRFU

                   7   iPhones from senior Bureau management. Again, the Court’s Order unequivocally allows

                   8   Plaintiffs to seek information about where such communications are kept, how they might be

                   9   accessed, and whether they will be produced in this litigation.

               10             2. The Court Ordered and Plaintiffs Noticed the Deposition of Defendants.

               11      Defendants’ insistence that the Court’s Order only allowed Plaintiffs to choose one of the

               12      “Defendants” is plainly inconsistent with the Order itself, which requires an additional

               13      deposition of Defendants—plural. At the parties’ December 14 meet and confer, Plaintiffs

               14      rejected Defendants’ notion that the Court had somehow ordered a Rule 30(b)(6) deposition for

               15      the Census Bureau alone. The Department of Commerce is unquestionably involved in the

               16      census. For that reason, it is a named Defendant in this case and it is required to produce

               17      documents in response to Plaintiffs’ requests.

               18             Per the Court’s Order, Plaintiffs are entitled to seek information from Defendants’ Rule

               19      30(b)(6) witness regarding how both agencies are collecting and producing documents in this

               20      litigation, including in response to every Request for Production Plaintiffs have served. For

               21      example, Plaintiffs’ Request for Production No. 21 seeks documents and communications to or

               22      from Secretary Ross regarding the 2020 Census. Moreover, Plaintiffs’ Request for Production

               23      No. 19 seeks documents regarding the Replan’s effects or potential effects on differential

               24      undercounts of hard-to-count populations. Plaintiffs are entitled to ask Defendants’ 30(b)(6)

               25      witness where that information is retained, how it is organized and managed, how it is being

               26      collected, reviewed, and produced in this case, and what specific databases might contain this

               27      information—regardless of whether the information is with the Census Bureau or the Department

               28      of Commerce.

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                        3           PLAINTIFFS’ RESPONSE TO EMERGENCY
 SAN FRANCISCO
                                                                                       MOTION FOR A PROTECTIVE ORDER
                        Case 5:20-cv-05799-LHK Document 386 Filed 12/16/20 Page 5 of 9


                   1          If Defendants’ quibble is merely formalistic, Plaintiffs will happily serve two separate

                   2   Rule 30(b)(6) notices on the Census Bureau and the Department of Commerce, and take two

                   3   Rule 30(b)(6) depositions—one for each entity. Indeed, Defendants offered to provide a

                   4   declaration from the Department of Commerce responding to the noticed topics in narrative

                   5   form. To date, Defendants have not provided such a declaration, and Plaintiffs have of course

                   6   not agreed to accept any such alternative (nor has the Court). In order to comply with the

                   7   Court’s order that this deposition be taken no later than December 17, Plaintiffs have no choice

                   8   but to forge ahead with the deposition topics covering the Department of Commerce. Given

                   9   Defendants’ insistence that the Department of Commerce has little in the way of information

               10      responsive to Plaintiffs’ notice, it should not be burdensome to educate and prepare Defendants’

               11      witness on those limited topics (as is customary for Rule 30(b)(6) depositions).

               12             Plaintiffs respectfully request that Defendants’ Motion be denied and that they be

               13      required to produce one or more Rule 30(b)(6) witnesses to testify on the topics set forth in the

               14      Court’s Order and Plaintiffs’ Amended Notice.

               15

               16      Dated: December 16, 2020                          LATHAM & WATKINS LLP

               17                                                        By: /s/ Sadik Huseny
                                                                            Sadik Huseny
               18
                                                                         Sadik Huseny (Bar No. 224659)
               19                                                        sadik.huseny@lw.com
                                                                         Steven M. Bauer (Bar No. 135067)
               20                                                        steven.bauer@lw.com
                                                                         Amit Makker (Bar No. 280747)
               21                                                        amit.makker@lw.com
                                                                         Shannon D. Lankenau (Bar. No. 294263)
               22                                                        shannon.lankenau@lw.com
                                                                         LATHAM & WATKINS LLP
               23                                                        505 Montgomery Street, Suite 2000
                                                                         San Francisco, CA 94111
               24                                                        Telephone: 415.391.0600
                                                                         Facsimile: 415.395.8095
               25
                                                                         Melissa Arbus Sherry (pro hac vice)
               26                                                        melissa.sherry@lw.com
                                                                         Richard P. Bress (pro hac vice)
               27                                                        rick.bress@lw.com
                                                                         Anne W. Robinson (pro hac vice)
               28                                                        anne.robinson@lw.com

                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     4             PLAINTIFFS’ RESPONSE TO EMERGENCY
 SAN FRANCISCO
                                                                                      MOTION FOR A PROTECTIVE ORDER
                        Case 5:20-cv-05799-LHK Document 386 Filed 12/16/20 Page 6 of 9


                   1                                          Tyce R. Walters (pro hac vice)
                                                              tyce.walters@lw.com
                   2                                          Gemma Donofrio (pro hac vice)
                                                              gemma.donofrio@lw.com
                   3                                          Christine C. Smith (pro hac vice)
                                                              christine.smith@lw.com
                   4                                          LATHAM & WATKINS LLP
                                                              555 Eleventh Street NW, Suite 1000
                   5                                          Washington, D.C. 20004
                                                              Telephone: 202.637.2200
                   6                                          Facsimile: 202.637.2201

                   7                                          Attorneys for Plaintiffs National Urban League;
                                                              League of Women Voters; Black Alliance for
                   8                                          Just Immigration; Harris County, Texas; King
                                                              County, Washington; City of San Jose,
                   9                                          California; Rodney Ellis; Adrian Garcia; and
                                                              the NAACP
               10
                       Dated: December 16, 2020               By: /s/ Jon M. Greenbaum
               11                                             Kristen Clarke (pro hac vice)
                                                              kclarke@lawyerscommittee.org
               12                                             Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               13                                             Ezra D. Rosenberg (pro hac vice)
               14                                             erosenberg@lawyerscommittee.org
                                                              Ajay Saini (pro hac vice)
               15                                             asaini@lawyerscommitee.org
                                                              Maryum Jordan (Bar No. 325447)
               16                                             mjordan@lawyerscommittee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
               17                                             pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
               18                                             RIGHTS UNDER LAW
                                                              1500 K Street NW, Suite 900
               19                                             Washington, DC 20005
                                                              Telephone: 202.662.8600
               20
                                                              Facsimile: 202.783.0857
               21
                                                              Attorneys for Plaintiffs National Urban League;
               22                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               23                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               24                                             NAACP; and Navajo Nation
               25                                             Wendy R. Weiser (pro hac vice)
                                                              weiserw@brennan.law.nyu.edu
               26                                             Thomas P. Wolf (pro hac vice)
               27                                             wolft@brennan.law.nyu.edu
                                                              Kelly M. Percival (pro hac vice)
               28                                             percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          5             PLAINTIFFS’ RESPONSE TO EMERGENCY
 SAN FRANCISCO
                                                                           MOTION FOR A PROTECTIVE ORDER
                        Case 5:20-cv-05799-LHK Document 386 Filed 12/16/20 Page 7 of 9


                   1                                          120 Broadway, Suite 1750
                                                              New York, NY 10271
                   2                                          Telephone: 646.292.8310
                                                              Facsimile: 212.463.7308
                   3
                                                              Attorneys for Plaintiffs National Urban League;
                   4
                                                              City of San Jose, California; Harris County,
                   5                                          Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
                   6                                          Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
                   7
                                                              Mark Rosenbaum (Bar No. 59940)
                   8                                          mrosenbaum@publiccounsel.org
                                                              PUBLIC COUNSEL
                   9                                          610 South Ardmore Avenue
                                                              Los Angeles, California 90005
               10                                             Telephone: 213.385.2977
               11                                             Facsimile: 213.385.9089

               12                                             Attorneys for Plaintiff City of San Jose

               13                                             Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
               14                                             Jason Searle (pro hac vice)
                                                              jasearle@nndoj.org
               15                                             NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
               16                                             P.O. Box 2010
                                                              Window Rock, AZ 86515
               17
                                                              Telephone: (928) 871-6345
               18
                                                              Attorneys for Navajo Nation
               19
                       Dated: December 16, 2020               By: /s/ Danielle Goldstein
               20                                             Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
               21                                             Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               22                                             Danielle Goldstein (Bar No. 257486)
                                                              danielle.goldstein@lacity.org
               23                                             Michael Dundas (Bar No. 226930)
               24                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               25                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               26                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               27                                             Facsimile: 213.978.8312
               28                                             Attorneys for Plaintiff City of Los Angeles

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          6              PLAINTIFFS’ RESPONSE TO EMERGENCY
 SAN FRANCISCO
                                                                            MOTION FOR A PROTECTIVE ORDER
                        Case 5:20-cv-05799-LHK Document 386 Filed 12/16/20 Page 8 of 9


                   1
                       Dated: December 16, 2020               By: /s/ Michael Mutalipassi
                   2                                          Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
                   3                                          Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
                   4
                                                              CITY OF SALINAS
                   5                                          200 Lincoln Avenue
                                                              Salinas, CA 93901
                   6                                          Telephone: 831.758.7256
                                                              Facsimile: 831.758.7257
                   7
                                                              Attorneys for Plaintiff City of Salinas
                   8
                       Dated: December 16, 2020               By: /s/ Rafey S. Balabanian
                   9                                          Rafey S. Balabanian (Bar No. 315962)
                                                              rbalabanian@edelson.com
               10                                             Lily E. Hough (Bar No. 315277)
               11                                             lhough@edelson.com
                                                              EDELSON P.C.
               12                                             123 Townsend Street, Suite 100
                                                              San Francisco, CA 94107
               13                                             Telephone: 415.212.9300
                                                              Facsimile: 415.373.9435
               14
                                                              Rebecca Hirsch (pro hac vice)
               15                                             rebecca.hirsch2@cityofchicago.org
                                                              CORPORATION COUNSEL FOR THE
               16                                             CITY OF CHICAGO
                                                              Mark A. Flessner
               17
                                                              Stephen J. Kane
               18                                             121 N. LaSalle Street, Room 600
                                                              Chicago, IL 60602
               19                                             Telephone: (312) 744-8143
                                                              Facsimile: (312) 744-5185
               20
                                                              Attorneys for Plaintiff City of Chicago
               21
                       Dated: December 16, 2020               By: /s/ Donald R. Pongrace
               22                                             Donald R. Pongrace (pro hac vice)
                                                              dpongrace@akingump.com
               23                                             Merrill C. Godfrey (Bar No. 200437)
                                                              mgodfrey@akingump.com
               24
                                                              AKIN GUMP STRAUSS HAUER & FELD
               25                                             LLP
                                                              2001 K St., N.W.
               26                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               27                                             Facsimile: 202-887-4288

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          7              PLAINTIFFS’ RESPONSE TO EMERGENCY
 SAN FRANCISCO
                                                                            MOTION FOR A PROTECTIVE ORDER
                        Case 5:20-cv-05799-LHK Document 386 Filed 12/16/20 Page 9 of 9


                   1                                                     Attorneys for Plaintiff Gila River Indian
                                                                         Community
                   2
                       Dated: December 16, 2020                          By: /s/ David I. Holtzman
                   3                                                     David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
                   4
                                                                         HOLLAND & KNIGHT LLP
                   5                                                     Daniel P. Kappes
                                                                         Jacqueline N. Harvey
                   6                                                     50 California Street, 28th Floor
                                                                         San Francisco, CA 94111
                   7                                                     Telephone: (415) 743-6970
                                                                         Fax: (415) 743-6910
                   8
                                                                         Attorneys for Plaintiff County of Los Angeles
                   9

               10

               11

               12

               13

               14                                              ATTESTATION
               15              I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               16      document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               17      in this filing.
               18      Dated: December 16, 2020                          LATHAM & WATKINS LLP
               19

               20                                                        By: /s/ Sadik Huseny
                                                                             Sadik Huseny
               21

               22

               23

               24

               25

               26

               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     8              PLAINTIFFS’ RESPONSE TO EMERGENCY
 SAN FRANCISCO
                                                                                       MOTION FOR A PROTECTIVE ORDER
